AVENANT N°2

A LA CONVENTION ET SES ANNEXES
REGISSANT LE PERMIS BORJ EL KHADRA

ENTRE LES SOUSSIGNES:

L'ETAT TUNISIEN, ci-après dénommée "'AUTORITE CONCEDANTE", représentée
par Monsieur Afif CHELBI, Ministre de l'Industrie et de la Technologie:

d’une part,
EE

L'ENTREPRISE TUNISIENNE d’ACTIVITES PETROLIERES, ci-après dénommée
“ETAP”, dont le siège est au 27 bis, Avenue Kheireddine Pacha -1073- Tunis,
représentée par son Président Directeur Général, Monsieur Khaled BECHEIKH;

ENI TUNISIA B.V. ci-après dénommée, “EN/”, société établie et régie par les lois
néerlandaises, ayant son siège social à Strawinskylaan 1725, 1077 XX Amsterdam -
The Netherlands - élisant domicile à l'immeuble IRIS, Rue du Lac de Côme, Les Berges
du Lac -1053- Tunis, représentée par le Directeur Général de sa Succursale en Tunisie,
Monsieur Adelmo SCHENATO;

ENI TUNISIA BEK B.V., ci-après dénommée “ENI BEK", société établie et régie par les
lois Néerlandaises, ayant son siège social à Strawinskylaan 1727, 1077 XX Amsterdam
- The Netherlands - élisant domicile à Immeuble “IRIS”, Rue du Lac de Côme, Les
Berges du Lac -1053 - Tunis, représentée par le Directeur Général de sa Succursale en
Tunisie, Monsieur Adelmo SCHENATO;

PIONEER NATURAL RESOURCES TUNISIA LTD, ci-après dénommée “PIONEER",
société établie et régie par les lois des îles Caïman, ayant son siège social au 5205 N.
O'Connor Blvd., suite 900, Irving Texas 75039-3746A, élisant domicile à l'immeuble
Millenium, Rue du Lac de Côme, Les Berges du Lac 1053 -Tunis, représentée par son
Président, Monsieur Hashim ALKHERSAN;

TALISMAN RESOURCES (TUNISIA) LIMITED ci-après dénommée “TALISMAN",
société établie et régie par les lois britanniques, ayant son siège social 20-22 Bedford
Row, London WC1R 4), élisant domicile au 10, Rue 7000, Bureau 44 - 1002- Tunis,
représentée par son Directeur, Monsieur Lionel Roger MYERS.

d’autre part,

On GUN

# à
V

H à Ÿ
IL EST PREABLEMENT EXPOSE CE QUI SUIT:

Une convention et ses annexes relative au permis Borj El Khadra (ci-après
dénommé “Convention”) a été signée par l'ETAT TUNISIEN, ETAP et ELF
AQUITAINE TUNISIE “EAT” le 22 septembre 1990 et approuvée par la loi n° 91-
5 du 11 février 1991. Ladite Convention a été amendée par un Avenant en date
du 26 décembre 1997, approuvé par loi n° 98-50 du 8 juin 1998;

Un contrat d'association et ses annexes (ci-après dénommé “Contrat
d'Association”) relatif audit permis a été signé par ETAP et EAT le 22 septembre
1990 et approuvé par lettre du Ministre de l'Economie Nationale n° 456 du 22
septembre 1990. Ledit Contrat d’Association a été successivement amendé par
l‘Avenant n° 1 en date du 15 août 1991, par l’Avenant n° 2 en date du 13 mai
1996, un Additif audit Avenant n° 2 au Contrat d’Association en date du 12
décembre 1997 et par un Additif n° 2 au même Avenant en date du 10 février
2004. Un Avenant n° 3 audit Contrat d'Association a été conclu en date du 20
juillet 2007;

Le permis Borj El Khadra (ci-après dénommé “Permis”) a été institué par Arrêté
du Ministre de l'Economie Nationale du 14 décembre 1990 au profit d'ETAP et
EAT et que suite aux différentes cessions effectuées sur ledit Permis et
autorisées par l'AUTORITE CONCEDANTE, les Co“titulaires actuels du Permis
sont comme suit: ETAP (50%), ENI (12,5%), ENI BEK (12,5%), PIONEER
(20%) et TALISMAN (5%).

Une concession d'exploitation d'hydrocarbures dite “Concession ADAM” a été
instituée par l'Arrêté du Ministre de l'Industrie et de l'Energie du 24 juin 2003 ;

Une demande de troisième période de renouvellement du Permis pour une
durée de deux ans et demi, allant du 14 décembre 2008 au 13 juin 2011 sans la
réduction de la superficie dudit Permis, prévue à l'Article 20.4 du Cahier des
Charges annexé à la Convention régissant le Permis, a été déposée à la
Direction Générale de l'Energie en date du 13 octobre 2008.

Le Comité Consultatif des Hydrocarbures a émis un avis favorable à la
demande citée ci-dessus et ce, sous condition de réviser l'engagement
minimum de travaux par le forage d'un puits d'exploration additionnel au puits
prévu par l'Article 20 et de finaliser un Avenant à la Convention et de le
soumettre à l'AUTORITE CONCEDANTE en vue de son approbation par loi ;

Les Parties conviennent, en conséquence de conclure le présent Avenant n° 2 à
la Convention régissant le Permis, afin de modifier les paragraphes 3 et 4 de
l'Article 20 du Cahier des Charges annexé à la Convention régissant ledit
Permis.
CECI ETANT EXPOSE, IL À ETE ARRETE ET CONVENU CE QUI SUIT:

Article 1:

Le Préambule ci-dessus fait partie intégrante du présent Avenant n°2 et doit être
interprété et appliqué en ce sens.

Article 2 :

Le présent Avenant n° 2 a pour objet de modifier certaines dispositions de la Convention
et ses Annexes régissant le Permis.

Article 3 :

Les paragraphes 3 et 4 de l'Article 20 du Cahier des Charges annexé à la Convention
sont modifiés comme suit:

Le paragraphe 3 est modifié comme suit :

Le troisième renouvellement du Permis portera sur une surface identique à celle du
deuxième renouvellement, soit sept cent seize (716) périmètres élémentaires, totalisant
deux mille huit cent soixante quatre kilomètres carré (2864 km?).

Le paragraphe 4 est modifié comme suit :

Pendant cette période de troisième renouvellement du Permis, le Titulaire s'engage à
effectuer :

- Le forage d'un puits d'exploration ayant comme objectif l'ordovicien « Siah Et
Touil », déjà réalisé en 2008;
- Le forage d'un puits d'exploration additionnel ayant comme objectif l'ordovicien.
Article 4:

Les dispositions de la Convention et ses Annexes et celles de l’Avenant n°1, non
modifiées par le présent Avenant n°2, demeurent inchangées.

Article 5:

Le présent Avenant n° 2 est dispensé des droits de timbre et sera enregistré sous le
régime du droit fixe conformément à l'Article 15 de la Convention régissant le Permis.
Article 6 :

Le présent Avenant n°2 entre en vigueur à la date de sa signature sous réserve de son
approbation par la loi.

Pour L'ETAT TUNISIEN

dela Technalogk .Q

pe NY

Miristre del'ind

Afif CHELBI
Ministre de l'Industrie et de la
Technologie

Pour l’ NTRÉPRISE TUNISIENNE

Pour ENI TUNISIA B.V
d'Al ITES ua a à >

Directeur Général

Pour PIONEER NATURAL RESOURCES
TUNISISNEER HATURAL RESOURK :

ISIA D
TUNISIA D Le

Adelmo
Directeur Général Président

Pour TALISMAN RESOURCES (TUNISIA)
LIMITED

TALISMAN Resources (Tunisia) Limited

Lionel Roger MYERS#002 Tunis Belvédère, Tunisia
Directeur
